Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-2 have been canceled and Claim 3 has been amended and presented for examination and is allowed.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with the Applicant’s Attorney Theodore A. Wood on 10/07/2021.
                                                            The claim has been amended as follows:
Listing of claim:

3.   (Currently Amended) A method for sending emails using an application, the method comprising:
using a graphical user interface (GUI) for a single email using via an email application being executed in a memory of a computer processor, the email application, when executed, causing the processor to:
designate, by a sender input at a time of creation of the single email, two or more recipients in an addressee area of a single email graphical user interface (GUI);
designate, by the sender input at the time of creation of the single email, two or more subjects in a subject area of the single email GUI, each subject corresponding to only one of the two or more recipients;

wherein each of the two or more messages corresponds to a respective one of the two or more subjects; and
wherein after the single email including the two or more messages of the two or more messages, each of the other of the two or more recipients only receives a of the two or more messages respective subject.

Allowable Subject Matter
                When interpreting the current independent claims, in light of the Specification filed on 09/19/2019 the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method involves designating one of several recipients in a single email. Several general subject messages are entered in a subject area of the email. Several general composed messages are entered in a composition area of the email. Several specific subject messages are entered in the subject area. Several specific recipients from one of the recipients are assigned to several of the specific composed messages. The email is sent to one of the designated recipients. The advantage is that sender is allowed to designate multiple recipients in the subject areas and the composition areas of the email application and to send different messages to each recipient. The multiple different messages are allowed to different recipients through the single email and thus, the prior art of record does not disclose or fairly suggest the limitations of independent claim 3 “wherein after the single email including the two or more messages message is transmitted, (i) a first of the two or more recipients only receives a first of the two or more messages, the first of the two or more messages, message corresponding to the respective subject, and (ii) each of the other of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455